                    Case 2:18-cv-01748-JCM-GWF Document 16 Filed 12/18/18 Page 1 of 4


            1    JOSEPH TARTAKOVSKY(Bar No. 13796)
                   jtartakovsky@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone: (415) 393-8388
            4    Attorney for Organisation for
                 Economic Co-operation and Development
            5
                 Todd E. Kennedy (Bar. No 6014)
            6      tkennedy@kclawnv.com
                 KENNEDY & COUVILLIER
            7    3271 E. Warm Springs Rd.
                 Las Vegas, NV 89120
            8    Telephone: (702) 608-7931 (direct)
                 Attorney designated for service for Joseph
            9    Tartakovsky pursuant to LR IA 11-1(b)
          10     MICHAEL C. MILLS (Bar No. 3534)
                   mmills@blwmlawfirm.com
          11     Nevada Bar No. 3534
          12     3650 N. Rancho Drive, Suite 114
                 Las Vegas, NV 89130
          13     Telephone (702) 240-6060
                 Attorney for Plaintiff International
          14     Institute of Management
          15                               UNITED STATES DISTRICT COURT
          16                                        DISTRICT OF NEVADA
          17     INTERNATIONAL INSTITUTE OF
                 MANAGEMENT,
          18                                                          Case No.: 2:18-CV-01748-JCM-GWF
                                       Plaintiff,
          19                                                          STIPULATION, JOINT MOTION,
                        v.                                            AND PROPOSED ORDER
          20
                 ORGANISATION FOR ECONOMIC CO-
          21     OPERATION AND DEVELOPMENT
                 (OECD); PROFESSOR JOSEPH STIGLITZ;
          22     AND JOHN DOE,
          23                           Defendants.
          24
                               STIPULATION, JOINT MOTION, AND PROPOSED ORDER
          25
                        Pursuant to Rules IA 6-2 and 7-1 of the Local Rules of the United States District Court for
          26
                 the District of Nevada, and Rule 4 of the Federal Rules of Civil Procedure, the undersigned
          27

          28

Gibson, Dunn &                                                  1
Crutcher LLP
                                     STIPULATION, JOINT MOTION, AND PROPOSED ORDER
                                             CASE NO.: 2:18-CV-01748-JCM-GWF
                    Case 2:18-cv-01748-JCM-GWF Document 16 Filed 12/18/18 Page 2 of 4


            1    parties have conferred by and through their counsel and, subject to the Court’s approval,

            2    HEREBY STIPULATE AS FOLLOWS:

            3            Whereas, on September 10, 2018, the International Institute of Management (“Plaintiff”)

            4    filed a complaint in the above-captioned case against the Organisation for Economic Co-operation

            5    and Development (“Defendant”) and Professor Joseph Stiglitz (not a party to this stipulation);

            6            Whereas, Defendant, an intergovernmental organization whose headquarters are located in

            7    Paris, France, has not yet been served with process;

            8            Whereas, Plaintiff wishes to avoid the burden and expense of serving process on Defendant;

            9            Whereas, Defendant retained outside counsel in this matter only on December 13, 2018,

          10     and desires a reasonable amount of time to respond to the complaint;

          11             Therefore, Plaintiff and Defendant hereby agree as follows:

          12             1. Defendant will voluntarily accept service of process through its outside counsel in this

          13     matter without prejudice to its immunities or other defenses;

          14             2. Defendant will respond to the complaint, in the form of a motion to dismiss, on or before

          15     January 22, 2019;

          16             3. This stipulation or Defendant’s voluntary acceptance of service of process through

          17     outside counsel does not constitute a waiver by Defendant of any substantive or procedural

          18     defense, including but not limited to the defenses of international organizations’ immunity from

          19     jurisdiction and execution, lack of personal or subject-matter jurisdiction, or improper venue.

          20             4. Plaintiff hereby agrees that it will not cite, rely upon, or use in any other way this

          21     Stipulation in any litigation or proceeding other than this case.

          22             IT IS HEREBY SO STIPULATED AND AGREED.

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                                     2
Crutcher LLP
                                       STIPULATION, JOINT MOTION, AND PROPOSED ORDER
                                               CASE NO.: 2:18-CV-01748-JCM-GWF
                    Case 2:18-cv-01748-JCM-GWF Document 16 Filed 12/18/18 Page 3 of 4


            1    DATED this 18th day of December, 2018.
            2    GIBSON, DUNN & CRUTCHER LLP              BAUMAN LOEWE WITT & MAXWELL, PLLC
            3
                  /s/ Joseph Tartakovsky                   _/s/ Michael C. Mills_____
            4     JOSEPH TARTAKOVSKY                      MICHAEL C. MILLS
                  Nevada Bar No. 13796                    Nevada Bar No. 3534
            5     555 Mission Street, Suite 3000          3650 N. Rancho Drive, Suite 114
                  San Francisco, CA 94105-0921            Las Vegas, NV 89130
            6     415-393-8388                            702-240-6060
                  JTartakovsky@gibsondunn.com             mmills@blwmlawfirm.com
            7
                  Attorney for Defendant                  Attorney for Plaintiff
            8     Organisation for Economic Co-           International Institute of Management
                  operation and Development
            9

          10     IT IS SO ORDERED:
                                                                __________________________________
          11                                                     UNITED STATES MAGISTRATE JUDGE
          12
                                                                                    December 19 2018.
                                                                            Dated: ______________,
          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                              3
Crutcher LLP
                                    STIPULATION, JOINT MOTION, AND PROPOSED ORDER
                                            CASE NO.: 2:18-CV-01748-JCM-GWF
Case 2:18-cv-01748-JCM-GWF Document 16 Filed 12/18/18 Page 4 of 4




                                     JOSH COLE AICKLEN, ESQ.
                                     Nevada Bar No. 007254
                                     6385 S. Rainbow Blvd., Suite 600
                                     Las Vegas, NV 89118
                                     702-893-3383
                                     josh.aicklen@lewisbrisbois.com
                                     Attorneys for Professor Joseph Stiglitz
